Citation Nr: 1128093	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-11 763	)	DATE
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis of the lumbosacral spine.

2.  Entitlement to service connection for traumatic arthritis of the hips.

3.  Entitlement to service connection for internal derangement of the right knee, including traumatic fibrositis.

4.  Entitlement to service connection for residuals of a chest contusion including chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION


The Veteran served on active duty from September 1948 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal currently resides with the RO in Louisville, Kentucky.  In March 2010, the Board reopened the previously denied claims and remanded them for further development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In July 2011, the Board was notified that the Social Security Administration had confirmed that the appellant had died in May 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2011, VA was notified that the Social Security Administration had confirmed that the appellant had died in May 2011 before the Board could issue a final decision in his appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an 

appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


